THE COURT.
This proceeding to prohibit the Superior Court of the County of Los Angeles, and the judge thereof, *782from taking any action in an injunction suit brought against the director of agriculture, except to dissolve the temporary injunction issued in said action, is in all respects, except as to the names of the parties plaintiff in said injunction suit, like action S. F. No. 15994 this day decided and reported ante, p. 682 [81 Pac. (2d) 931],  In that case we denied the petition for the writ of prohibition for reasons stated in our opinion in said proceeding. For the same reasons, and upon the authority of our decision in said proceeding, the present petition for a writ of prohibition is denied.